Name: Commission Regulation (EEC) No 111/81 of 6 January 1981 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 1 . 81 Official Journal of the European Communities No L 7/5 COMMISSION REGULATION (EEC) No 111/81 of 6 January 1981 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced rules for the application of Regulation (EEC) No 2412/73 (4), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during the months of October, November and December 1980, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 1 ), as last amended by the Act of Accession of Greece (2) ; Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Republic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice originating in and coming from the Arab Repu ­ blic of Egypt is to be reduced shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1981 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 166, 25 . 6 . 1976, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 146, 14 . 6 . 1977, p. 9 . (*) OJ No L 302, 31 . 10 . 1973, p. 1 . No L 7/6 Official Journal of the European Communities 7. 1 . 81 ANNEX to the Commission Regulation of 6 January 1981 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced (ECU/tonne) CCT Amounts heading Description to be No deducted ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 13-65 2 . Long grain 13-25 b) Husked rice : 1 . Round grain 17-06 2. Long grain 16-56 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 28-96 2 . Long grain 54-82 b) Wholly milled rice : 1 . Round grain 30-84 2. Long grain 58-77 III . Broken rice 4-77